PER CURIAM.
We affirm the order of the Parole and Probation Commission, rendered after appellant’s biennial review, in which the Commission did not alter appellant’s previously established presumptive parole release date, but did add further particularity to one of appellant’s original aggravating circumstances. We find that the six-month aggravation, clarified by the Commission on biennial review, was proper and based upon competent and persuasive evidence.
Appellant has raised an additional argument to the effect that Florida Administrative Code Rule 23-19.03(1)(b)(3) *, which allows the Commission to aggravate an inmate above the matrix time range if the inmate has a “history of alcohol or narcotics abuse,” is violative of the constitutional prohibition against “cruel and unusual punishment.” We find this argument to be without merit.
AFFIRMED.
ROBERT P. SMITH, Jr., C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.

 Currently, Florida Administrative Code Rule 23-21.10(4)(a)(2)(b).